Name: Commission Regulation (EC) No 1056/2008 of 27 October 2008 amending Regulation (EC) No 2042/2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  production;  air and space transport;  transport policy;  employment
 Date Published: nan

 28.10.2008 EN Official Journal of the European Union L 283/5 COMMISSION REGULATION (EC) No 1056/2008 of 27 October 2008 amending Regulation (EC) No 2042/2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, in particular Article 80(2) thereof, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 5(5) thereof, Whereas: (1) In accordance with Article 7(6) of Commission Regulation (EC) No 2042/2003 of 20 November 2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (2), the European Aviation Safety Agency (hereinafter the Agency) has made an evaluation of the implication of the provisions of Annex I (Part-M) to that Regulation. (2) The Agency has concluded that the current provisions of Annex I (Part-M) to Regulation (EC) No 2042/2003 are too stringent for aircraft not involved in commercial air transport, in particular for aircraft that are not classified as complex motor-powered aircraft. (3) Due to the expiration of the period during which Member States had the possibility to apply derogation for aircraft not involved in commercial air transport, as provided in Article 7(3)(a) of Regulation (EC) No 2042/2003, which most Member States have actually applied, the provisions of Annex I (Part-M) shall be fully applied in all Member States from 28 September 2008, unless changes are adopted in due time. (4) The Agency has advised making significant amendments to Regulation (EC) No 2042/2003, and in particular to Annex I (Part-M) thereof, in order to adapt the existing requirements to the complexity of the different categories of aircraft and the types of operations without impairing the level of safety. (5) In order to allow the competent authorities of the Member States and the interested parties to become sufficiently acquainted with the new requirements of Part M, and to adapt themselves thereto, Member States should be allowed to defer the application of Part M to aircraft not involved in commercial air transport for an additional period of one or two years, depending on the provisions concerned. (6) Regulation (EC) No 2042/2003 should therefore be amended accordingly. (7) The provisions of this Regulation take into account the Communication from the Commission of 11 January 2008, An Agenda for sustainable Future in General and Business Aviation (3). (8) The measures provided for in this Regulation are based on the opinion issued by the Agency in accordance with Articles 17(2)(b) and 19(1) of Regulation (EC) No 216/2008. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of the Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2042/2003 is amended as follows: 1. In Article 2 the following points (k) and (l) are added: (k) ELA1 aircraft  means the following European Light Aircraft: (i) an aeroplane, sailplane or powered sailplane with a Maximum Take-off Mass (MTOM) less than 1 000 kg that is not classified as complex motor-powered aircraft; (ii) a balloon with a maximum design lifting gas or hot air volume of not more than 3 400 m3 for hot air balloons, 1 050 m3 for gas balloons, 300 m3 for tethered gas balloons; (iii) an airship designed for not more than two occupants and a maximum design lifting gas or hot air volume of not more than 2 500 m3 for hot air airships and 1 000 m3 for gas airships; (l) LSA aircraft  means a light sport aeroplane which has all of the following characteristics: (i) a Maximum Take-off Mass (MTOM) of not more than 600 kg; (ii) a maximum stalling speed in the landing configuration (VS0) of not more than 45 knots Calibrated Airspeed (CAS) at the aircrafts maximum certificated take-off mass and most critical centre of gravity; (iii) a maximum seating capacity of no more than two persons, including the pilot; (iv) a single, non-turbine engine fitted with a propeller; (v) a non-pressurised cabin. 2. In Article 3, the following paragraph 4 is added: 4. For aircraft not used in commercial air transport, any airworthiness review certificate or equivalent document issued in accordance with the Member State requirements and valid on 28 September 2008 shall be valid until its expiration date or until 28 September 2009, whichever comes first. After the expiration of its validity, the competent authority may further re-issue or extend one time the airworthiness review certificate or equivalent document for one year, if allowed by the Member State requirements. Upon further expiration, the competent authority may further re-issue or extend one more time the airworthiness review certificate or equivalent document for one year, if allowed by the Member State requirements. No further re-issuance or extension is allowed. If the provisions of this point have been used, when transferring the registration of the aircraft within the EU, a new airworthiness review certificate shall be issued in accordance with M.A.904. 3. In Article 4, the following point 4 is added: 4. Certificates of release to service and authorised release certificates issued before the date of entry into force of this Regulation by a maintenance organisation approved under the Member State requirements shall be deemed equivalent to those required under points M.A.801 and M.A.802 of Annex I (Part-M) respectively. 4. In Article 5 paragraph 1 is replaced by the following: 1. Certifying staff shall be qualified in accordance with the provisions of Annex III, except as provided for in points M.A.606(h), M.A.607(b), M.A.801(d) and M.A.803 of Annex I and in point 145.A.30(j) of Annex II (Part 145) and Appendix IV to Annex II (Part 145). 5. Article 7 is amended as follows: (a) paragraph 2 is replaced by the following: 2. By way of derogation from paragraph 1: (a) the provisions of Annex I, except for points M.A.201(h)(2) and M.A.708(c), shall apply from 28 September 2005; (b) point M.A.201(f) of Annex I shall apply to aircraft not involved in commercial air transport operated by third country carriers as from 28 September 2009. (b) paragraph 3 is amended as follows: (i) point (a) is replaced by the following: (a) the provisions of Annex I to aircraft not involved in commercial air transport, until 28 September 2009; (ii) the following point (g) is added: (g) for aircraft not involved in commercial air transport other than large aircraft, the need to comply with Annex III (Part 66) in the following provisions, until 28 September 2010:  M.A.606(g) and M.A.801(b)2 of Annex I (Part-M),  145.A.30(g) and (h) of Annex II (Part-145). 6. Annexes I and II are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2008. For the Commission Antonio TAJANI Vice-President (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 315, 28.11.2003, p. 1. (3) COM(2007) 869 final. ANNEX 1. Annex I (Part-M) to Regulation (EC) No 2042/2003 is amended as follows: (1) In point M.1, paragraph 4, the following point (iii) is added: (iii) By derogation from paragraph 4(i), when the continuing airworthiness of an aircraft not used in commercial air transport is managed by a continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M) not subject to the oversight of the Member State of registry, and only if agreed with the Member State of registry prior to the approval of the maintenance programme: (a) the authority designated by the Member State responsible for the oversight of the continuing airworthiness management organisation, or (b) the Agency if the continuing airworthiness management organisation is located in a third country. (2) In point M.A.201, paragraph (e) is replaced by the following: (e) In order to satisfy the responsibilities of paragraph (a), (i) the owner of an aircraft may contract the tasks associated with continuing airworthiness to a continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M). In this case, the continuing airworthiness management organisation assumes responsibility for the proper accomplishment of these tasks. (ii) An owner who decides to manage the continuing airworthiness of the aircraft under its own responsibility, without a contract in accordance with Appendix I, may nevertheless make a limited contract with a continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M), for the development of the maintenance programme and its approval in accordance with point M.A.302. In that case, the limited contract transfers the responsibility for the development and approval of the maintenance programme to the contracted continuing airworthiness management organisation. (3) In point M.A.201, paragraph (i), the introductory phrase is replaced by the following: When an operator is requested by a Member State to hold a certificate for commercial operations, other than for commercial air transport, it shall:. (4) In point M.A.202, paragraph (a) is replaced by the following: (a) Any person or organisation responsible in accordance with point M.A.201 shall report to the competent authority designated by the State of Registry, the organisation responsible for the type design or supplemental type design and, if applicable, the Member State of operator, any identified condition of an aircraft or component which endangers flight safety. (5) Point M.A.302 is replaced by the following: M.A.302 Aircraft Maintenance Programme (a) Maintenance of each aircraft shall be organised in accordance with an aircraft maintenance programme. (b) The aircraft maintenance programme and any subsequent amendments shall be approved by the competent authority. (c) When the continuing airworthiness of the aircraft is managed by a continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M), the aircraft maintenance programme and its amendments may be approved through an indirect approval procedure. (i) In that case, the indirect approval procedure shall be established by the continuing airworthiness management organisation as part of the Continuing Airworthiness Management Exposition and shall be approved by the competent authority responsible for that continuing airworthiness management organisation. (ii) The continuing airworthiness management organisation shall not use the indirect approval procedure when this organisation is not under the oversight of the Member State of Registry, unless an agreement exists in accordance with point M.1, paragraph 4(ii) or 4(iii), as applicable, transferring the responsibility for the approval of the aircraft maintenance programme to the competent authority responsible for the continuing airworthiness management organisation. (d) The aircraft maintenance programme must establish compliance with: (i) instructions issued by the competent authority; (ii) instructions for continuing airworthiness issued by the holders of the type certificate, restricted type-certificate, supplemental type-certificate, major repair design approval, ETSO authorisation or any other relevant approval issued under Regulation (EC) No 1702/2003 and its Annex (Part-21); (iii) additional or alternative instructions proposed by the owner or the continuing airworthiness management organisation once approved in accordance with point M.A.302, except for intervals of safety related tasks referred in paragraph (e), which may be escalated, subject to sufficient reviews carried out in accordance with paragraph (g) and only when subject to direct approval in accordance with point M.A.302(b). (e) The aircraft maintenance programme shall contain details, including frequency, of all maintenance to be carried out, including any specific tasks linked to the type and the specificity of operations. (f) For large aircraft, when the maintenance programme is based on maintenance steering group logic or on condition monitoring, the aircraft maintenance programme shall include a reliability programme. (g) The aircraft maintenance programme shall be subject to periodic reviews and amended accordingly when necessary. These reviews shall ensure that the programme continues to be valid in light of the operating experience and instructions from the competent authority whilst taking into account new and/or modified maintenance instructions promulgated by the type certificate and supplementary type certificate holders and any other organisation that publishes such data in accordance with Annex (Part-21) to Regulation (EC) No 1702/2003. (6) In point M.A.305, paragraph (b) is replaced by the following: (b) The aircraft continuing airworthiness records shall consist of: 1. an aircraft logbook, engine logbook(s) or engine module log cards, propeller logbook(s) and log cards for any service life limited component as appropriate, and, 2. when required in point M.A.306 for commercial air transport or by the Member State for commercial operations other than commercial air transport, the operators technical log. (7) In point M.A.403, paragraph (b), the words according to M.A.801(b)1, M.A.801(b)2 or Part-145 are replaced by the words according to points M.A.801(b)1, M.A.801(b)2, M.A.801(c), M.A.801(d) or Annex II (Part-145). (8) In point M.A.501, paragraph (a), the words specified in Part-145 and Subpart F are replaced by the words specified in Annex (Part-21) to Regulation (EC) No 1702/2003, Annex II (Part-145) or Subpart F, Section A of Annex I to this Regulation. (9) Point M.A.502 is replaced by the following: M.A.502 Component maintenance (a) The maintenance of components shall be performed by maintenance organisations appropriately approved in accordance with Section A, Subpart F of this Annex (Part M) or with Annex II (Part-145). (b) By derogation from paragraph (a), maintenance of a component in accordance with aircraft maintenance data or, if agreed by the competent authority, in accordance with component maintenance data, may be performed by an A rated organisation approved in accordance with Section A, Subpart F of this Annex (Part M) or with Annex II (Part-145) as well as by certifying staff referred to in point M.A.801(b)2 only whilst such components are fitted to the aircraft. Nevertheless, such organisation or certifying staff may temporarily remove this component for maintenance, in order to improve access to the component, except when such removal generates the need for additional maintenance not eligible for the provisions of this paragraph. Component maintenance performed in accordance with this paragraph is not eligible for the issuance of an EASA Form 1 and shall be subject to the aircraft release requirements provided for in point M.A.801. (c) By derogation from paragraph (a), maintenance of an engine/Auxiliary Power Unit (APU) component in accordance with engine/APU maintenance data or, if agreed by the competent authority, in accordance with component maintenance data, may be performed by a B rated organisation approved in accordance with Section A, Subpart F of this Annex (Part M) or with Annex II (Part-145) only whilst such components are fitted to the engine/APU. Nevertheless, such B rated organisation may temporarily remove this component for maintenance, in order to improve access to the component, except when such removal generates the need for additional maintenance not eligible for the provisions of this paragraph. (d) By derogation from paragraph (a) and point M.A.801(b)2, maintenance of a component while installed or temporarily removed from an ELA1 aircraft not used in commercial air transport and performed in accordance with component maintenance data, may be performed by certifying staff referred to in point M.A.801(b)2, except for: 1. overhaul of components other than engines and propellers, and; 2. overhaul of engines and propellers for aircraft other than CS-VLA, CS-22 and LSA. Component maintenance performed in accordance with paragraph (d) is not eligible for the issuance of an EASA Form 1 and shall be subject to the aircraft release requirements provided for in point M.A.801. (10) Point M.A.503 is replaced by the following: M.A.503 Service life limited components Installed service life limited components shall not exceed the approved service life limit as specified in the approved maintenance programme and airworthiness directives, except as provided for in point M.A.504(c). (11) In point M.A.504, paragraph (b) is replaced by the following: (b) Unserviceable components shall be identified and stored in a secure location under the control of an approved maintenance organisation until a decision is made on the future status of such component. Nevertheless, for aircraft not used in commercial air transport other than large aircraft, the person or organisation that declared the component unserviceable may transfer its custody, after identifying it as unserviceable, to the aircraft owner provided that such transfer is reflected in the aircraft logbook or engine logbook or component logbook. (12) Point M.A.601 is replaced by the following: M.A.601 Scope This Subpart establishes the requirements to be met by an organisation to qualify for the issue or continuation of an approval for the maintenance of aircraft and components not listed in point M.A.201(g). (13) In point M.A.604(a), points 5 and 6 are replaced by the following: 5. a list of certifying staff with their scope of approval, and; 6. a list of locations where maintenance is carried out, together with a general descriptions of the facilities;. (14) In point M.A.606, the following paragraph (h) is added: (h) By derogation from paragraph (g), the organisation may use certifying staff qualified in accordance with the following provisions when providing maintenance support to operators involved in commercial operations, subject to appropriate procedures to be approved as part of the organisations manual: 1. For a repetitive pre-flight airworthiness directive which specifically states that the flight crew may carry out such airworthiness directive, the organisation may issue a limited certifying staff authorisation to the aircraft commander on the basis of the flight crew licence held, provided that the organisation ensures that sufficient practical training has been carried out to ensure that such person can accomplish the airworthiness directive to the required standard; 2. In the case of aircraft operating away from a supported location the organisation may issue a limited certifying staff authorisation to the aircraft commander on the basis of the flight crew licence, provided that the organisation ensures that sufficient practical training has been carried out to ensure that such person can accomplish the task to the required standard. (15) Point M.A.607 is replaced by the following: M.A.607 Certifying staff (a) In addition to M.A.606(g), certifying staff can only exercise their privileges, if the organisation has ensured: 1. that certifying staff can demonstrate that they meet the requirements of point 66.A.20(b) of Annex III (Part 66), except when Annex III (Part 66) refers to Member State regulation, in which case they shall meet the requirement of such regulation, and; 2. that certifying staff have an adequate understanding of the relevant aircraft and/or aircraft component(s) to be maintained together with the associated organisation procedures. (b) In the following unforeseen cases, where an aircraft is grounded at a location other than the main base where no appropriate certifying staff is available, the maintenance organisation contracted to provide maintenance support may issue a one-off certification authorisation: 1. to one of its employees holding type qualifications on aircraft of similar technology, construction and systems; or 2. to any person with not less than three years maintenance experience and holding a valid ICAO aircraft maintenance licence rated for the aircraft type requiring certification provided there is no organisation appropriately approved under this Part at that location and the contracted organisation obtains and holds on file evidence of the experience and the licence of that person. All such cases must be reported to the competent authority within seven days of the issuance of such certification authorisation. The approved maintenance organisation issuing the one-off certification authorisation shall ensure that any such maintenance that could affect flight safety is re-checked. (c) The approved maintenance organisation shall record all details concerning certifying staff and maintain a current list of all certifying staff together with their scope of approval as part of the organisations manual pursuant to point M.A.604(a)5. (16) In point M.A.608(a), point 1 is replaced by the following: 1. hold the equipment and tools specified in the maintenance data described in point M.A.609 or verified equivalents as listed in the maintenance organisation manual as necessary for day-to-day maintenance within the scope of the approval; and, (17) Point M.A.610 is replaced by the following: M.A.610 Maintenance work orders Before the commencement of maintenance a written work order shall be agreed between the organisation and the organisation requesting maintenance to clearly establish the maintenance to be carried out. (18) In point M.A.613, paragraph (a) is replaced by the following: (a) At the completion of all required component maintenance in accordance with this Subpart a component certificate of release to service shall be issued in accordance with point M.A.802. EASA Form 1 shall be issued except for those components maintained in accordance with points M.A.502(b) and M.A.502(d) and components fabricated in accordance with point M.A.603(b). (19) Point M.A.615 is replaced by the following: M.A.615 Privileges of the organisation The maintenance organisation approved in accordance with Section A, Subpart F of this Annex (Part M), may: (a) maintain any aircraft and/or component for which it is approved at the locations specified in the approval certificate and the maintenance organisation manual; (b) arrange for the performance of specialized services under the control of the maintenance organisation at another organisation appropriately qualified, subject to appropriate procedures being established as part of the Maintenance Organisation Manual approved by the competent authority directly; (c) maintain any aircraft and/or component for which it is approved at any location subject to the need of such maintenance arising either from the unserviceability of the aircraft or from the necessity of supporting occasional maintenance, subject to the conditions specified in the Maintenance Organisation Manual; (d) issue certificates of release to service on completion of maintenance, in accordance with point M.A.612 or point M.A.613. (20) Point M.A.703 is amended as follows: (i) paragraph (a) is replaced by the following: (a) The approval is indicated on a certificate included in Appendix VI issued by the competent authority.; (ii) the following paragraph (c) is added: (c) The scope of work deemed to constitute the approval shall be specified in the continuing airworthiness management exposition in accordance with point M.A.704. (21) Point M.A.704 is amended as follows: (i) paragraph (a), point 3 is replaced by the following: 3. the title(s) and name(s) of person(s) referred to in points M.A.706(a), M.A.706(c), M.A.706(d) and M.A.706(i); (ii) a point 9 is added to paragraph (a): 9. the list of approved aircraft maintenance programmes, or, for aircraft not involved in commercial air transport, the list of generic  and baseline  maintenance programmes; (iii) paragraph (c) is replaced by the following: (c) Notwithstanding paragraph (b), minor amendments to the exposition may be approved indirectly through an indirect approval procedure. The indirect approval procedure shall define the minor amendment eligible, be established by the continuing airworthiness management organisation as part of the exposition and be approved by the competent authority responsible for that continuing airworthiness management organisation. (22) In point M.A.706, the following paragraphs (i) and (j) are added: (i) For organisations extending airworthiness review certificates in accordance with points M.A.711(a)4 and M.A.901(f), the organisation shall nominate persons authorised to do so, subject to approval by the competent authority. (j) The organisation shall define and keep updated in the continuing airworthiness management exposition the title(s) and name(s) of person(s) referred to in points M.A.706(a), M.A.706(c), M.A.706(d) and M.A.706(i). (23) In point M.A.707, paragraph (a) is replaced by the following: (a) To be approved to carry out airworthiness reviews, an approved continuing airworthiness management organisation shall have appropriate airworthiness review staff to issue airworthiness review certificates or recommendations referred to in Subpart I, Section A. 1. For all aircraft used in commercial air transport, and aircraft above 2 730 kg MTOM, except balloons, these staff shall have acquired: (a) at least five years experience in continuing airworthiness, and; (b) an appropriate licence in compliance with Annex III (Part-66) or a nationally recognized maintenance personnel qualification appropriate to the aircraft category (when Annex III (Part-66) refers to national rules) or an aeronautical degree or equivalent, and; (c) formal aeronautical maintenance training, and; (d) a position within the approved organisation with appropriate responsibilities. (e) Notwithstanding points a  to d , the requirement laid down in point M.A.707(a)1b may be replaced by five years of experience in continuing airworthiness additional to those already required by point M.A.707(a)1a. 2. For aircraft not used in commercial air transport of 2 730 kg MTOM and below, and balloons, these staff shall have acquired: (a) at least three years experience in continuing airworthiness, and; (b) an appropriate licence in compliance with Annex III (Part-66) or a nationally recognized maintenance personnel qualification appropriate to the aircraft category (when Annex III (Part-66) refers to national rules) or an aeronautical degree or equivalent, and; (c) appropriate aeronautical maintenance training, and; (d) a position within the approved organisation with appropriate responsibilities; (e) Notwithstanding points a  to d , the requirement laid down in point M.A.707(a)2b may be replaced by four years of experience in continuing airworthiness additional to those already required by point M.A.707(a)2a. (24) In point M.A.708(b), point 2 is replaced by the following: 2. Present the aircraft maintenance programme and its amendments to the competent authority for approval, unless covered by an indirect approval procedure in accordance with point M.A.302(c), and provide a copy of the programme to the owner of aircraft not involved in commercial air transport, (25) Point M.A.709 is replaced by the following: M.A.709 Documentation (a) The approved continuing airworthiness management organisation shall hold and use applicable current maintenance data in accordance with point M.A.401 for the performance of continuing airworthiness tasks referred to in point M.A.708. This data may be provided by the owner or the operator, subject to an appropriate contract being established with such an owner or operator. In such case, the continuing airworthiness management organisation only needs to keep such data for the duration of the contract, except when required by point M.A.714. (b) For aircraft not involved in commercial air transport, the approved continuing airworthiness management organisation may develop baseline  and/or generic  maintenance programmes in order to allow for the initial approval and/or the extension of the scope of an approval without having the contracts referred to in Appendix I to this Annex (Part M). These baseline  and/or generic  maintenance programmes however do not preclude the need to establish an adequate Aircraft Maintenance Programme in compliance with point M.A.302 in due time before exercising the privileges referred to in point M.A.711. (26) Point M.A.711 is replaced by the following: M.A.711 Privileges of the organisation (a) A continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M) may: 1. manage the continuing airworthiness of non-commercial air transport aircraft as listed on the approval certificate; 2. manage the continuing airworthiness of commercial air transport aircraft when listed both on its approval certificate and on its Air Operator Certificate (AOC); 3. arrange to carry out limited continuing airworthiness tasks with any contracted organisation, working under its quality system, as listed on the approval certificate; 4. extend, under the conditions of point M.A.901(f), an airworthiness review certificate that has been issued by the competent authority or by another continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M); (b) An approved continuing airworthiness management organisation registered in one of the Member States may, additionally, be approved to carry out airworthiness reviews referred to in point M.A.710 and: 1. issue the related airworthiness review certificate and extend it in due time under the conditions of points M.A.901(c)2 or M.A.901(e)2; and, 2. issue a recommendation for the airworthiness review to the competent authority of the Member State of registry. (27) In point M.A.712, paragraph (f) is replaced by the following: (f) In the case of a small organisation not managing the continuing airworthiness of aircraft used in commercial air transport, the quality system may be replaced by regular organisational reviews subject to the approval of the competent authority, except when the organisation issues airworthiness review certificates for aircraft above 2 730 kg MTOM other than balloons. In the case where there is no quality system, the organisation shall not contract continuing airworthiness management tasks to other parties. (28) In point M.A.714, paragraph (b) is replaced by the following: (b) If the continuing airworthiness management organisation has the privilege referred to in point M.A.711(b), it shall retain a copy of each airworthiness review certificate and recommendation issued or, as applicable, extended, together with all supporting documents. In addition, the organisation shall retain a copy of any airworthiness review certificate that it has extended under the privilege referred to in point M.A.711(a)4. (29) Point M.A.801 is replaced by the following: M.A.801 Aircraft certificate of release to service (a) Except for aircraft released to service by a maintenance organisation approved in accordance with Annex II (Part-145), the certificate of release to service shall be issued according to this Subpart; (b) No aircraft can be released to service unless a certificate of release to service is issued at the completion of any maintenance, when satisfied that all maintenance required has been properly carried out, by: 1. appropriate certifying staff on behalf of the maintenance organisation approved in accordance with Section A, Subpart F of this Annex (Part M); or 2. certifying staff in compliance with the requirements laid down in Annex III (Part-66), except for complex maintenance tasks listed in Appendix VII to this Annex for which point 1 applies; or 3. by the Pilot-owner in compliance with point M.A.803; (c) By derogation from point M.A.801(b)2 for ELA1 aircraft not used in commercial air transport, aircraft complex maintenance tasks listed in Appendix VII may be released by certifying staff referred to in point M.A.801(b)2; (d) By derogation from point M.A.801(b), in the case of unforeseen situations, when an aircraft is grounded at a location where no approved maintenance organisation appropriately approved under this Annex or Annex II (Part-145) and no appropriate certifying staff are available, the owner may authorise any person, with not less than three years of appropriate maintenance experience and holding the proper qualifications, to maintain according to the standards set out in Subpart D of this Annex and release the aircraft. The owner shall in that case: 1. obtain and keep in the aircraft records details of all the work carried out and of the qualifications held by that person issuing the certification; and 2. ensure that any such maintenance is rechecked and released by an appropriately authorised person referred to in point M.A.801(b) or an organisation approved in accordance with Section A, Subpart F of this Annex (Part M), or with Annex II (Part-145) at the earliest opportunity but within a period not exceeding seven days; and 3. notify the organisation responsible for the continuing airworthiness management of the aircraft when contracted in accordance with point M.A.201(e), or the competent authority in the absence of such a contract, within seven days of the issuance of such certification authorisation; (e) In the case of a release to service in accordance with point M.A.801(b)2 or point M.A.801(c), the certifying staff may be assisted in the execution of the maintenance tasks by one or more persons subject to his/her direct and continuous control; (f) A certificate of release to service shall contain as a minimum: 1. basic details of the maintenance carried out; and 2. the date such maintenance was completed; and 3. the identity of the organisation and/or person issuing the release to service, including: (i) the approval reference of the maintenance organisation approved in accordance with Section A, Subpart F of this Annex (Part M) and the certifying staff issuing such a certificate; or (ii) in the case of point M.A.801(b)2 or M.A.801(c) certificate of release to service, the identity and if applicable licence number of the certifying staff issuing such a certificate; 4. the limitations to airworthiness or operations, if any. (g) By derogation from paragraph (b) and notwithstanding the provisions of paragraph (h), when the maintenance prescribed cannot be completed, a certificate of release to service may be issued within the approved aircraft limitations. Such fact together with any applicable limitations of the airworthiness or the operations shall be entered in the aircraft certificate of release to service before its issue as part of the information required in paragraph (f)4; (h) A certificate of release to service shall not be issued in the case of any known non-compliance which endangers flight safety. (30) Point M.A.802 is replaced by the following: M.A.802 Component certificate of release to service (a) A certificate of release to service shall be issued at the completion of any maintenance carried out on an aircraft component in accordance with point M.A.502. (b) The authorised release certificate identified as EASA Form 1 constitutes the component certificate of release to service, except when such maintenance on aircraft components has been performed in accordance with point M.A.502(b) or point M.A.502(d), in which case the maintenance is subject to aircraft release procedures in accordance with point M.A.801. (31) Point M.A.803 is replaced by the following: M.A.803 Pilot-owner authorisation (a) To qualify as a Pilot-owner, the person must: 1. hold a valid pilot licence (or equivalent) issued or validated by a Member State for the aircraft type or class rating; and 2. own the aircraft, either as sole or joint owner; that owner must be: (i) one of the natural persons on the registration form; or (ii) a member of a non-profit recreational legal entity, where the legal entity is specified on the registration document as owner or operator, and that member is directly involved in the decision making process of the legal entity and designated by that legal entity to carry out Pilot-owner maintenance. (b) For any privately operated non-complex motor-powered aircraft of 2 730 kg MTOM and below, sailplane, powered sailplane or balloon, the Pilot-owner may issue a certificate of release to service after limited Pilot-owner maintenance as specified in Appendix VIII. (c) The scope of the limited Pilot-owner maintenance shall be specified in the aircraft maintenance programme referred to in point M.A.302. (d) The certificate of release to service shall be entered in the logbooks and contain basic details of the maintenance carried out, the maintenance data used, the date on which that maintenance was completed and the identity, the signature and pilot licence number of the Pilot-owner issuing such a certificate. (32) Point M.A.901 is replaced by the following: M.A.901 Aircraft airworthiness review To ensure the validity of the aircraft airworthiness certificate an airworthiness review of the aircraft and its continuing airworthiness records shall be carried out periodically. (a) An airworthiness review certificate is issued in accordance with Appendix III (EASA Form 15a or 15b) on completion of a satisfactory airworthiness review. The airworthiness review certificate is valid one year; (b) An aircraft in a controlled environment is an aircraft (i) continuously managed during the previous 12 months by a unique continuing airworthiness management organisation approved in accordance with Section A, Subpart G, of this Annex (Part M), and (ii) which has been maintained for the previous 12 months by maintenance organisations approved in accordance with Section A, Subpart F of this Annex (Part M), or with Annex II (Part 145). This includes maintenance tasks referred to in point M.A.803(b) carried out and released to service in accordance with point M.A.801(b)2 or point M.A.801(b)3; (c) For all aircraft used in commercial air transport, and aircraft above 2 730 kg MTOM, except balloons, that are in a controlled environment, the organisation referred to in (b) managing the continuing airworthiness of the aircraft may, if appropriately approved, and subject to compliance with paragraph (k): 1. issue an airworthiness review certificate in accordance with point M.A.710, and; 2. for the airworthiness review certificates it has issued, when the aircraft has remained within a controlled environment, extend twice the validity of the airworthiness review certificate for a period of one year each time; (d) For all aircraft used in commercial air transport and aircraft above 2 730 kg MTOM, except balloons, that (i) are not in a controlled environment, or (ii) which continuing airworthiness is managed by a continuing airworthiness management organisation that does not hold the privilege to carry out airworthiness reviews, the airworthiness review certificate shall be issued by the competent authority upon satisfactory assessment based on a recommendation made by a continuing airworthiness management organisation appropriately approved in accordance with Section A, Subpart G of this Annex (Part M) sent together with the application from the owner or operator. This recommendation shall be based on an airworthiness review carried out in accordance with point M.A.710; (e) For aircraft not used in commercial air transport of 2 730 kg MTOM and below, and balloons, any continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M) and appointed by the owner or operator may, if appropriately approved and subject to paragraph (k): 1. issue the airworthiness review certificate in accordance with point M.A.710, and; 2. for airworthiness review certificates it has issued, when the aircraft has remained within a controlled environment under its management, extend twice the validity of the airworthiness review certificate for a period of one year each time; (f) By derogation from points M.A.901(c)2 and M.A.901(e)2, for aircraft that are in a controlled environment, the organisation referred to in (b) managing the continuing airworthiness of the aircraft, subject to compliance with paragraph (k), may extend twice for a period of one year each time the validity of an airworthiness review certificate that has been issued by the competent authority or by another continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M); (g) By derogation from points M.A.901(e) and M.A.901(i)2, for ELA1 aircraft not used in commercial air transport and not affected by point M.A.201(i), the airworthiness review certificate may also be issued by the competent authority upon satisfactory assessment, based on a recommendation made by certifying staff formally approved by the competent authority and complying with provisions of Annex III (Part-66) as well as requirements laid down in point M.A.707(a)2(a), sent together with the application from the owner or operator. This recommendation shall be based on an airworthiness review carried out in accordance with point M.A.710 and shall not be issued for more than two consecutive years; (h) Whenever circumstances reveal the existence of a potential safety threat, the competent authority shall carry out the airworthiness review and issue the airworthiness review certificate itself; (i) In addition to paragraph (h), the competent authority may also carry out the airworthiness review and issue the airworthiness review certificate itself in the following cases: 1. for aircraft not involved in commercial air transport when the aircraft is managed by a continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M) located in a third country; 2. for all balloons and any other aircraft of 2 730 kg MTOM and below, if it is requested by the owner; (j) When the competent authority carries out the airworthiness review and/or issues the airworthiness review certificate itself, the owner or operator shall provide the competent authority with: 1. the documentation required by the competent authority; and 2. suitable accommodation at the appropriate location for its personnel; and 3. when necessary, the support of personnel appropriately qualified in accordance with Annex III (Part-66) or equivalent personnel requirements laid down in point 145.A.30(j)(1) and (2) of Annex II (Part 145); (k) An airworthiness review certificate cannot be issued nor extended if there is evidence or reason to believe that the aircraft is not airworthy. (33) In point M.A.904, paragraphs (a) and (b) are replaced by the following: (a) When importing an aircraft onto a Member State register from a third country, the applicant shall: 1. apply to the Member State of registry for the issuance of a new airworthiness certificate in accordance with the Annex (Part-21) to Regulation (EC) No 1702/2003; and 2. for aircraft other than new, have a airworthiness review carried out satisfactorily in accordance with point M.A.901; and 3. have all maintenance carried out to comply with the approved maintenance programme in accordance with point M.A.302. (b) When satisfied that the aircraft is in compliance with the relevant requirements, the continuing airworthiness management organisation, if applicable, shall send a documented recommendation for the issuance of an airworthiness review certificate to the Member State of registry. (34) Point M.B.301 is amended as follows: (i) in paragraph (b) M.A.302(e) is replaced by point M.A.302(c); (ii) in paragraph (d) M.A.302(c) and (d) is replaced by points M.A.302(d), (e) and (f). (35) In point M.B.302, Article 10(3) is replaced by Article 14(4). (36) In point M.B.303, paragraph (a) is replaced by the following: (a) The competent authority shall develop a survey programme to monitor the airworthiness status of the fleet of aircraft on its register. (37) In point M.B.303, the following paragraph (i) is added: (i) In order to facilitate appropriate enforcement action, competent authorities shall exchange information on non-compliances identified in accordance with paragraph (h). (38) Point M.B.606 is replaced by the following: M.B.606 Changes (a) The competent authority shall comply with the applicable elements of the initial approval for any change to the organisation notified in accordance with point M.A.617. (b) The competent authority may prescribe the conditions under which the approved maintenance organisation may operate during such changes, unless it determines that the approval should be suspended due to the nature or the extent of the changes. (c) For any change to the maintenance organisation manual: 1. In the case of direct approval of changes in accordance with point M.A.604(b), the competent authority shall verify that the procedures specified in the manual are in compliance with this Annex (Part-M) before formally notifying the approved organisation of the approval. 2. In the case an indirect approval procedure is used for the approval of the changes in accordance with point M.A.604(c), the competent authority shall ensure (i) that the changes remain minor and (ii) that it has an adequate control over the approval of the changes to ensure they remain in compliance with the requirements of this Annex (Part-M). (39) Point M.B.706 is replaced by the following: M.B.706 Changes (a) The competent authority shall comply with the applicable elements of the initial approval for any change to the organisation notified in accordance with point M.A.713. (b) The competent authority may prescribe the conditions under which the approved continuing airworthiness management organisation may operate during such changes unless it determines that the approval should be suspended due to the nature or the extent of the changes. (c) For any change to the continuing airworthiness management exposition: 1. In the case of direct approval of changes in accordance with M.A.704(b), the competent authority shall verify that the procedures specified in the exposition are in compliance with this Annex (Part-M) before formally notifying the approved organisation of the approval. 2. In the case an indirect approval procedure is used for the approval of the changes in accordance with point M.A.704(c), the competent authority shall ensure (i) that the changes remain minor and (ii) that it has an adequate control over the approval of the changes to ensure they remain in compliance with the requirements of this Annex (Part-M) (40) In point M.B.901, M.A.902(d) is replaced by point M.A.901. (41) Point M.B.902 is replaced by the following: M.B.902 Airworthiness review by the competent authority (a) When the competent authority carries out the airworthiness review and issues the airworthiness review certificate EASA Form 15a (Appendix III), the competent authority shall carry out an airworthiness review in accordance with point M.A.710. (b) The competent authority shall have appropriate airworthiness review staff to carry out the airworthiness reviews. 1. For all aircraft used in commercial air transport, and aircraft above 2 730 kg MTOM, except balloons, these staff shall have acquired: (a) at least five years experience in continuing airworthiness, and; (b) an appropriate licence in compliance with Annex III (Part-66) or a nationally recognized maintenance personnel qualification appropriate to the aircraft category (when Annex III (Part-66) refers to national rules) or an aeronautical degree or equivalent, and; (c) formal aeronautical maintenance training, and; (d) a position with appropriate responsibilities. Notwithstanding the points a  to d  above, the requirement laid down in point M.B.902(b)1b may be replaced by five years of experience in continuing airworthiness additional to those already required by point M.B.902(b)1a. 2. For aircraft not used in commercial air transport of 2 730 kg MTOM and below, and balloons, these staff shall have acquired: (a) at least three years experience in continuing airworthiness, and; (b) an appropriate licence in compliance with Annex III (Part-66) or a nationally recognized maintenance personnel qualification appropriate to the aircraft category (when Annex III (Part-66) refers to national rules) or an aeronautical degree or equivalent, and; (c) appropriate aeronautical maintenance training, and; (d) a position with appropriate responsibilities. Notwithstanding the points a  to d  above, the requirement shown in point M.B.902(b)2b may be replaced by four years of experience in continuing airworthiness additional to those already required by point M.B.902(b)2a. (c) The competent authority shall maintain a record of all airworthiness review staff, which shall include details of any appropriate qualification held together with a summary of relevant continuing airworthiness management experience and training. (d) The competent authority shall have access to the applicable data as specified in points M.A.305, M.A.306 and M.A.401 in the performance of the airworthiness review. (e) The staff that carries out the airworthiness review shall issue a Form 15a after satisfactory completion of the airworthiness review. (42) Points 5.1 and 5.2 of Appendix I Continuing Airworthiness Arrangement are replaced by the following: 5.1. Obligations of the approved organisation: 1. have the aircraft type in the scope of its approval; 2. respect the conditions to maintain the continuing airworthiness of the aircraft listed below: (a) develop a maintenance programme for the aircraft, including any reliability programme developed, if applicable; (b) declare the maintenance tasks (in the maintenance programme) that may be carried out by the pilot-owner in accordance with point M.A.803(c); (c) organise the approval of the aircrafts maintenance programme; (d) once it has been approved, give a copy of the aircrafts maintenance programme to the owner; (e) organise a bridging inspection with the aircrafts prior maintenance programme; (f) organise for all maintenance to be carried out by an approved maintenance organisation; (g) organise for all applicable airworthiness directives to be applied; (h) organise for all defects discovered during scheduled maintenance, airworthiness reviews or reported by the owner to be corrected by an approved maintenance organisation; (i) coordinate scheduled maintenance, the application of airworthiness directives, the replacement of life limited parts, and component inspection requirements; (j) inform the owner each time the aircraft shall be brought to an approved maintenance organisation; (k) manage all technical records; (l) archive all technical records; 3. organise the approval of any modification to the aircraft in accordance with Annex (Part-21) to Regulation (EC) No 1702/2003 before it is embodied; 4. organise the approval of any repair to the aircraft in accordance with the Annex (Part-21) to Regulation (EC) No 1702/2003 before it is carried out; 5. inform the competent authority of the Member State of registry whenever the aircraft is not presented to the approved maintenance organisation by the owner as requested by the approved organisation; 6. inform the competent authority of the Member State of registry whenever the present arrangement has not been respected; 7. carry out the airworthiness review of the aircraft when necessary and issue the airworthiness review certificate or the recommendation to the competent authority of the Member State of registry; 8. send within 10 days a copy of any airworthiness review certificate issued or extended to the competent authority of the Member State of registry; 9. carry out all occurrence reporting mandated by applicable regulations; 10. inform the competent authority of the Member State of registry whenever the present arrangement is denounced by either party. 5.2. Obligations of the owner 1. have a general understanding of the approved maintenance programme; 2. have a general understanding of this Annex (Part-M); 3. present the aircraft to the approved maintenance organisation agreed with the approved organisation at the due time designated by the approved organisations request; 4. not modify the aircraft without first consulting the approved organisation; 5. inform the approved organisation of all maintenance exceptionally carried out without the knowledge and control of the approved organisation; 6. report to the approved organisation through the logbook all defects found during operations; 7. inform the competent authority of the Member State of registry whenever the present arrangement is denounced by either party; 8. inform the competent authority of the Member State of registry and the approved organisation whenever the aircraft is sold; 9. carry out all occurrence reporting mandated by applicable regulations; 10. inform on a regular basis the approved organisation about the aircraft flying hours and any other utilisation data, as agreed with the approved organisation; 11. enter the certificate of release to service in the logbooks as mentioned in point M.A.803(d) when performing pilot-owner maintenance without exceeding the limits of the maintenance tasks list as declared in the approved maintenance programme as laid down in point M.A.803(c); 12. inform the approved continuing airworthiness management organisation responsible for the management of the continuing airworthiness of the aircraft not later than 30 days after completion of any pilot-owner maintenance task in accordance with point M.A.305(a). (43) Appendix II section 2 COMPLETION OF THE RELEASE CERTIFICATE BY THE ORIGINATOR is amended as follows: (a) In Block 13, fourth subparagraph, the eighth indent is replaced by the following:  The component certificate of release to service statement referred to in point M.A.613; (b) Block 19 is replaced by the following: Block 19 For all maintenance carried out by maintenance organisations approved in accordance with Section A, Subpart F of Annex I (Part M) to Regulation (EC) No 2042/2003, the box other regulation specified in block 13  shall be ticked and the certificate of release to service statement made in block 13. The following component certificate of release to service statement referred to in point M.A.613 shall be included in block 13: Certifies that, unless otherwise specified in this block, the work identified in block 12 and described in this block was accomplished in accordance with Section A, Subpart F, of Annex I (Part-M) to Regulation (EC) No 2042/2003, requirements and in respect to that work the item is considered ready for release to service. THIS IS NOT A RELEASE UNDER ANNEX II (PART-145) TO REGULATION (EC) No 2042/2003.  The certification statement unless otherwise specified in this block  is intended to address the following case:(i)Where the maintenance could not be completed.(ii)Where the maintenance deviated from the standard required by this Annex (Part-M).(iii)Where the maintenance was carried out in accordance with a requirement other that specified in this Annex (Part-M). In this case block 13 shall specify the particular national regulation.Whichever case or combination of cases shall be specified in block 13. (44) Appendix III is replaced by the following: Appendix III Airworthiness review certificates (45) In Appendix IV, paragraphs 4 and 5 are replaced by the following: 4. A category A class rating means that the maintenance organisation approved in accordance with Section A, Subpart F of this Annex (Part M) may carry out maintenance on the aircraft and any component (including engines and/or Auxiliary Power Units (APUs), in accordance with aircraft maintenance data or, if agreed by the competent authority, in accordance with component maintenance data, only whilst such components are fitted to the aircraft. Nevertheless, such A-rated approved maintenance organisation may temporarily remove a component for maintenance, in order to improve access to that component, except when such removal generates the need for additional maintenance not eligible for the provisions of this paragraph. This will be subject to a control procedure in the maintenance organisation exposition acceptable to the Member State. The limitation section will specify the scope of such maintenance thereby indicating the extent of approval. 5. A category B class rating means that the maintenance organisation approved in accordance with Section A, Subpart F of this Annex (Part M) may carry out maintenance on the uninstalled engine and/or APU and engine and/or APU components, in accordance with engine and/or APU maintenance data or, if agreed by the competent authority, in accordance with component maintenance data, only whilst such components are fitted to the engine and/or APU. Nevertheless, such B-rated approved maintenance organisation may temporarily remove a component for maintenance, in order to improve access to that component, except when such removal generates the need for additional maintenance not eligible for the provisions of this paragraph. The limitation section will specify the scope of such maintenance thereby indicating the extent of approval. A maintenance organisation approved in accordance with Section A, Subpart F of this Annex (Part M) with a category B class rating may also carry out maintenance on an installed engine during base  and line  maintenance subject to a control procedure in the maintenance organisation exposition. The maintenance organisation exposition scope of work shall reflect such activity where permitted by the Member State. (46) Appendix VI is replaced by the following: Appendix VI Continuing Airworthiness Management Organisation Approval Certificate referred to in Annex I (Part-M), Subpart G (47) Appendix VII is amended as follows: (a) the first sentence is replaced by the following: The following constitutes the complex maintenance tasks referred to in points M.A.502(d)3, M.A.801(b)2 and M.A.801(c): (b) the following points 3, 4 and 5 are added: 3. The performance of the following maintenance on a piston engine: (a) dismantling and subsequent reassembling of a piston engine other than (i) to obtain access to the piston/cylinder assemblies; or (ii) to remove the rear accessory cover to inspect and/or replace oil pump assemblies, where such work does not involve the removal and re-fitment of internal gears; (b) dismantling and subsequent reassembling of reduction gears; (c) welding and brazing of joints, other than minor weld repairs to exhaust units carried out by a suitably approved or authorised welder but excluding component replacement; (d) the disturbing of individual parts of units which are supplied as bench tested units, except for the replacement or adjustment of items normally replaceable or adjustable in service. 4. The balancing of a propeller, except: (a) for the certification of static balancing where required by the maintenance manual; (b) dynamic balancing on installed propellers using electronic balancing equipment where permitted by the maintenance manual or other approved airworthiness data; 5. Any additional task that requires: (a) specialized tooling, equipment or facilities; or (b) significant coordination procedures because of the extensive duration of the tasks and the involvement of several persons. (48) Appendix VIII is replaced by the following: Appendix VIII Limited Pilot-Owner Maintenance In addition to the requirements laid down in Annex I (Part M), the following basic principles are to be complied with before any maintenance task is carried out under the terms of Pilot-owner maintenance: (a) Competence and responsibility 1. The Pilot-owner is always responsible for any maintenance that he performs. 2. Before carrying out any Pilot-owner maintenance tasks, the Pilot-owner must satisfy himself that he is competent to do the task. It is the responsibility of Pilot-owners to familiarize themselves with the standard maintenance practices for their aircraft and with the aircraft maintenance programme. If the Pilot-owner is not competent for the task to be carried out, the task cannot be released by the Pilot-owner. 3. The Pilot-owner (or his contracted continuing airworthiness management organisation referred to in Subpart G, Section A of this Annex) is responsible for identifying the Pilot-owner tasks according to these basic principles in the maintenance programme and for ensuring that the document is updated in a timely manner. 4. The approval of the maintenance programme has to be carried out in accordance with point M.A.302. (b) Tasks The Pilot-owner may carry out simple visual inspections or operations to check for general condition and obvious damage and normal operation of the airframe, engines, systems and components. Maintenance tasks shall not be carried out by the Pilot-owner when the task: 1. is critically safety related, whose incorrect performance will drastically affect the airworthiness of the aircraft or is a flight safety sensitive maintenance task as specified in point M.A.402(a) and/or; 2. requires the removal of major components or major assembly and/or; 3. is carried out in compliance with an Airworthiness Directive or an Airworthiness Limitation Item, unless specifically allowed in the AD or the ALI and/or; 4. requires the use of special tools, calibrated tools (except torque wrench and crimping tool) and/or; 5. requires the use of test equipments or special testing (e.g. NDT, system tests or operational checks for avionic equipment) and/or; 6. is composed of any unscheduled special inspections (e.g. heavy landing check) and/or; 7. is effecting systems essential for the IFR operations and/or; 8. is listed in Appendix VII or is a component maintenance task in accordance with point M.A.502. The criteria 1 to 8 listed above can not be overridden by less restrictive instructions issued in accordance with M.A.302(d) Maintenance Programme . Any task described in the aircraft flight manual as preparing the aircraft for flight (Example: assembling the glider wings or pre-flight), is considered to be a pilot task and is not considered a Pilot-owner maintenance task and therefore does not require a Certificate of Release to Service. (c) Performance of the maintenance Pilot-owner tasks and records The maintenance data as specified in point M.A.401 must be always available during the conduct of Pilot-owner maintenance and must be complied with. Details of the data referred to in the conduct of Pilot-owner maintenance must be included in the Certificate of Release to Service in accordance with point M.A.803(d). The Pilot-owner must inform the approved continuing airworthiness management organisation responsible for the continuing airworthiness of the aircraft (if applicable) not later than 30 days after completion of the Pilot-owner maintenance task in accordance with point M.A.305(a). 2. Annex II (Part-145) to Regulation (EC) No 2042/2003 is amended as follows: (1) In point 145.A.50, paragraph (a) is replaced by the following: (a) A certificate of release to service shall be issued by appropriately authorised certifying staff on behalf of the organisation when it has been verified that all maintenance ordered has been properly carried out by the organisation in accordance with the procedures specified in point 145.A.70, taking into account the availability and use of the maintenance data specified in point 145.A.45 and that there are no non-compliances which are known to endanger flight safety. (2) In Appendix II Organisation approval class and rating system, paragraphs 4 and 5 are replaced by the following: 4. A category A class rating means that the maintenance organisation approved in accordance with Annex II (Part-145) may carry out maintenance on the aircraft and any component (including engines and/or Auxiliary Power Units (APUs), in accordance with aircraft maintenance data or, if agreed by the competent authority, in accordance with component maintenance data, only whilst such components are fitted to the aircraft. Nevertheless, such A rated maintenance organisation approved in accordance with Annex II (Part-145) may temporarily remove a component for maintenance, in order to improve access to that component, except when such removal generates the need for additional maintenance not eligible for the provisions of this paragraph. This will be subject to a control procedure in the maintenance organisation exposition acceptable to the Member State. The limitation section will specify the scope of such maintenance thereby indicating the extent of approval. 5. A category B class rating means that the Part-145 approved maintenance organisation may carry out maintenance on the uninstalled engine and/or APU and engine and/or APU components, in accordance with engine/APU maintenance data or, if agreed by the competent authority, in accordance with component maintenance data, only whilst such components are fitted to the engine and/or APU. Nevertheless, such B rated maintenance organisation approved in accordance with Annex II (Part-145) may temporarily remove a component for maintenance, in order to improve access to that component, except when such removal generates the need for additional maintenance not eligible for the provisions of this paragraph. The limitation section will specify the scope of such maintenance thereby indicating the extent of approval. A maintenance organisation approved in accordance with Annex II (Part-145) with a category B class rating may also carry out maintenance on an installed engine during base  and line  maintenance subject to a control procedure in the maintenance organisation exposition. The maintenance organisation exposition scope of work shall reflect such activity where permitted by the Member State.